MEMORANDUM OPINION
                                         No. 04-10-00928-CV

                                            Edward BELL,
                                              Appellant

                                                  v.

                                           Deborah BELL,
                                              Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CI-18349
                        The Honorable Renée F. McElhaney, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 6, 2011

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due on January 11, 2011, and has not been filed. On January 12,

2011, the trial court clerk filed a notification of late record stating that appellant had failed to pay

or make arrangements to pay the clerk’s fee for preparing the clerk’s record, and appellant is not

entitled to appeal without paying the fee. On February 10, 2011, this court ordered appellant to

show cause in writing by March 14, 2011 why this appeal should not be dismissed for want of
                                                                                   04-10-00928-CV


prosecution. Appellant did not respond. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against appellant.

                                                 PER CURIAM




                                               -2-